DETAILED ACTION
Response to Amendment
The previous 112(f) claim interpretation remains.
The previous 112(b) rejections have been withdrawn.
In light of the amended claims, claims 9 and 11-16 have been rejected under 112(b).
In light of the amended claims, claims 8, 10, 13, and 17 are rejection under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/06/2021, the following has occurred: claims 8-9 and 11-16 have been amended; claim 10 has remained unchanged; claims 1-7 remain cancelled; and claim 17 has been added.
Claims 8-17 are pending.
Effective Filing Date: 05/12/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
Claim interpretation remains.

35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) rejections. Examiner withdraws these previous 112 rejections.

35 U.S.C. 101 Rejections:
Applicant responded to the 35 U.S.C. 101 rejections by arguing with respect to the limitation “manually-dispended medication processor”. The claim language is unclear as to whether the claims are directed towards a machine as the “manually-dispensed medication processor” is not defined with enough structure/function. Examiner suggests adding structure to the processor in the body of the claims of the independent claims.

35 U.S.C. 102 and 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. However, new art was cited to address these limitations. These new limitations are addressed below in the 35 U.S.C. 103 rejection section.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “controller” in claims 8-10, 13-14, and 17, “tablet supply unit” in claims 10, 14, and 17, and “manually-dispensing medication processor” in claims 8-9, 12-13, and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures in the specification are as follows:
Controller
Paragraph 38 states: “The controller 61 includes, for example, a CPU, a RAM, a ROM, and an EEPROM (which are not shown). The controller 61 uses the CPU to execute various kinds of programs stored in advance in the ROM, EEPROM, or the storage 62, for example. The RAM and the EEPROM are used as a temporary memory (work area) at the time of execution of various kinds of processing by the CPU. The controller 61 may be an integrated circuit such as an ASIC or a DSP.”

Tablet Supply Unit
Paragraph 20 states: “As illustrated in FIG. 1, the drug dispensing device 100 includes a tablet supply unit 1 provided in an upper half part of a frame 10.”

Manually-Dispensed Medication Processor
Paragraph 24 states: “The dispensing unit 2 (manually-dispensed medication  processor) includes an upper cover 21 and a drawer 22.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 13 recite “in response to receiving……or receiving the instruction…” and “in response to receiving……or receiving an instruction…” respectively. Examiner is unsure of the meaning of these limitations based on the 
Claims 11-12 depend on claim 9 and are therefore also rejected based on their dependency.
Claim 13 recites the limitation “the controller” in lines 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 depend on claim 9 and are therefore also rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 10, 13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8, 10, and 17 are drawn to a device and claim 13 is drawn to a medium, each of which is within the four statutory categories. Claims 8, 10, 13, and 17 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the (Step 1: YES).

Step 2A:
Prong One:
Claim 8 recites, in part, performing the steps of 1) a manually-dispenses medication processor configured to 1a) receive a manually-dispensed medication, 1b) dispense and package, to an individual drug package, each of one or more single doses of the manually-dispensed medication, 2) in response to receiving the prescription data including the manually dispensed medication or receiving an instruction from an input device in communication with the controller indicating use of the manually-dispensed medication processor to receive the manually-dispensed medication: 2a) display, a screen configured to receive input of manufacturing information for the manually-dispensed medication, and 2b) store the input manufacturing information in association with information for identifying an individual patient for whom the manually-dispensed medication is to be dispensed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (following rules or instructions for fulfilling a prescription). Independent claim 13 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 10 and 17 include all of the limitations of claim 8, and therefore likewise incorporate the above described abstract idea. Depending claim 10 adds the “store a plurality of tablet cassettes, each configured to store a tablet” and “dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data” while claim 17 adds the additional steps of “store a plurality of tablet cassettes, each configured to store a tablet”, “dispense a tablet from each of the plurality of tablet cassettes in accordance with the prescription data”, “display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet”, “store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled”, and “store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, without displaying the manufacturing information input field on the monitor.” These additional limitations only further serve to limit the abstract idea. Thus, depending claims 10 and 17 are nonetheless directed towards fundamentally the same abstract idea as independent claim 8 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a tablet supply unit, 2) a storage, 3) a monitor, and 4) a controller to perform the claimed steps.
The 2) storage, 3) monitor, and 4) controller in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions 
The 1) tablet supply unit adds insignificant extra-solution activity to the abstract idea which amount to insignificant application, see MPEP 2106.05(h).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a tablet supply unit, 2) a storage, 3) a monitor, and 4) a controller to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The 1) a tablet supply unit in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. The following is an example of insignificant extra-solution activities (e.g. see MPEP 2106.05(g)): performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the tablet supply unit to obtain medication, which is then utilized to be dispensed and packaged.
Furthermore, the current invention dispenses and packages medication and stores related information utilizing 2) a storage, 3) a monitor, and 4) a controller to perform the claimed steps, thus the storage, monitor, and controller are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 8, 10, 13, and 17 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0190312 to Yuyama et al.
As per claim 8, Yuyama et al. teaches a drug dispensing device configured to separately dispense and package single doses of a drug based on prescription data, (see: FIGS. 1 and 2) the drug dispensing device comprising:
--a manually-dispensed medication processor (see: paragraph [0053] where there is a manual packaging unit 4, a packaging unit 5, and a packaging control unit 6) configured to:
--receive a manually-dispensed medication, (see: paragraph [0095] where the unit 4 is receiving tablets) and
--dispense and package, to an individual drug package, each of one or more single doses of the manually-dispensed medication; (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper)
--a monitor; (see: paragraph [0107] where there is a monitor 13) and
--a controller configured to, in response to receiving the prescription data including the manually dispensed medication or receiving an instruction from an input device in communication with the controller indicating use of the manually-dispensed medication processor to receive the manually-dispensed medication: (see: paragraph [0197] where there is a controller 61 that allows the monitor 13 of the prescription control unit to display a collation result)
--display on the monitor, a screen configured to receive input of manufacturing information for the manually-dispensed medication, (see: paragraph [0197] where a collation result is being displayed) and
--store the input manufacturing information in association with information for identifying an individual patient for whom the manually-dispensed medication is to be dispensed (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info) and a medicine master (medicine info) in storage portion 12).
	
As per claim 13, Yuyama et al. teaches a non-transitory computer-readable medium storing instructions therein (see: paragraph [0589] where there is a medium) for causing a processor to execute:
--in response to receiving prescription data including a manually dispensed medication or receiving an instruction from an input device in communication with the controller indicating use of, to receive the manually dispensed medication, (see: paragraph [0197] where there is a controller 61 that allows the monitor 13 of the prescription control unit to display a collation result) a manually-dispensed medication processor of a drug dispensing device configured to separately dispense and package single doses of a drug based on the prescription data, (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper)
--displaying, on a monitor, a screen configured to receive input of manufacturing information for the manually-dispensed medication; (see: paragraph [0197] where a collation result is being displayed) and
--storing, in a storage, the input manufacturing information, in association with information for identifying a patient for whom the manually-dispensed medication is to be dispensed (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info) and a medicine master (medicine info) in storage portion 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190312 to Yuyama et al. in view of U.S. 2008/0059228 to Bossi et al.
As per claim 9, Yuyama et al. teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein
--the controller is further configured to display on the screen, a manufacturing information input field for each manually-dispensed medication to be dispensed (see: paragraphs [0126] – [0127] where there is an input screen for inputting prescription data for each prescription).
Yuyama et al. may not further, specifically teach wherein
--the manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the manually-dispensed medication, wherein
--the controller is further configured to display on the screen, a manufacturing information input field for each manually-dispensed medication to be dispensed, in response to receiving the prescription data including said each manually-dispensed medication or receiving the instruction from the input device in communication with the controller indicating use of the manually-dispensed medication processor to receive said each manually-dispensed medication.

Bossi et al. teaches:
--the manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the manually-dispensed medication, (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication) wherein
--the controller is further configured to display on the screen, a manufacturing information input field for each manually-dispensed medication to be dispensed, in response to receiving the prescription data including said each manually-dispensed medication or receiving the instruction from the input device in communication with the controller indicating use of the manually-dispensed medication processor to receive said each manually-dispensed medication (see: paragraph [0065] where a user interface displays real-time notifications of dosage delivery results. Also see: paragraph [0089] where information such as a picture of the therapeutic product is displayed prior to, during, and/or after dispensing such product. The screen is being displayed in response to receiving prescription data including manually-dispensed medication as this information can be displayed prior to, during, and/or after dispensing such product).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the manually-dispensed medication processor comprises a tray divided (see: paragraph [0345] of Bossi et al.).

As per claim 10, Yuyama et al. teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches the drug dispensing device according to claim 8, further comprising:
--a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. may not further, specifically teach wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet.

Bossi et al. teaches:
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraph [0168] where there is a visual indication of medication needing to be refilled).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet as taught by Bossi et al. in the device as taught by Yuyana et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).

As per claim 11, Yuyama et al. and Bossi et al. in combination teaches the device of claim 9, see discussion of claim 9. Yuyama et al. may not further, specifically teach wherein the tray is configured to receive a blister pack.
(see: paragraph [0059] where there is a tray configured to receive blisters).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 12, Yuyama et al. and Bossi et al. in combination teaches the device of claim 9, see discussion of claim 9. Yuyama et al. further teaches wherein the manually-dispensed medication processor is further configured to dispense and package, to the individual drug package, the one dose of the manually-dispensed medication (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper).
Yuyama et al. may not further, specifically teach medication as medication received into each of the plurality of cells of the tray.
Bossi et al. further teaches medication as medication received into each of the plurality of cells of the tray (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 14, Yuyama et al. and Bossi et al. in combination teaches the device of claim 9, see discussion of claim 9. Yuyama et al. further teaches the drug dispensing device according to claim 8, further comprising:
--a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. may not further, specifically teach wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet.

Bossi et al. teaches:
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraph [0168] where there is a visual indication of medication needing to be refilled).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to display, on the monitor, a (see: paragraph [0345] of Bossi et al.).

As per claim 15, Yuyama et al. and Bossi et al. in combination teaches the device of claim 14, see discussion of claim 14. Yuyama et al. may not further, specifically teach wherein the tray is configured to receive a blister pack.
Bossi et al. further teaches wherein the tray is configured to receive a blister pack (see: paragraph [0059] where there is a tray configured to receive blisters).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 16, Yuyama et al. and Bossi et al. in combination teaches the device of claim 14, see discussion of claim 14. Yuyama et al. further teaches wherein the manually-dispensed medication processor is further configured to dispense and package, to the individual drug package, the one dose of the manually-dispensed medication (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper).
Yuyama et al. may not further, specifically teach medication as medication received into each of the plurality of cells of the tray.
medication as medication received into each of the plurality of cells of the tray (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190312 to Yuyama et al. in view of U.S. 2008/0059228 to Bossi et al. as applied to claim 8, and further in view of U.S. Patent No. 8,006,903 to Braun et al.
As per claim 17, Yuyama et al. and Bossi et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet from each of the plurality of tablet cassettes in accordance with the prescription data (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. may not further, specifically teach wherein
--the controller is further configured to
1) --display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet,
2) --store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled, and
3) --store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, without displaying the manufacturing information input field on the monitor.

Bossi et al. teaches:
--the controller is further configured to
1) --display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet, (see: paragraph [0168] where there is a visual indication of medication needing to be refilled) and
3) --store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info or whom the tablet is dispensed) and a medicine master (medicine info including stored manufacturing information) in storage portion 12) without displaying the manufacturing information input field on the monitor (this is merely a design choice, and thus, provides little patentable weight).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to 1) display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet and 3) store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, without displaying the manufacturing information input field on the monitor as taught by Bossi et al. in the device as taught by Yuyana et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).

Braun et al. teaches:
--the controller is further configured to
2) --store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled (see: FIG. 6 and column 8, lines 32-56 where the medicine info (input manufacturing information) and the correct bin (cassette) are used to determine the location of the correct bin to dispense a medication in need of restocking).
2) store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled as taught by Braun et al. in the device as taught by Yuyama et al. and Bossi et al. in combination with the motivation(s) of improving workflow of the system (see: column 2, lines 18-21 of Braun et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Rachel L. Porter/Primary Examiner, Art Unit 3626